Opinión disidente emitida por la
Jueza Presidenta Señora Naveira Merly,
a la que se unen el Juez Asociado Señor Fuster Berlingeri y la Jueza Asociada Señora Fiol Matta.
En el presente recurso nos corresponde determinar si el Estado está obligado a revelar, como parte del descubri-miento de prueba en un pleito civil, si existe o no una in-vestigación criminal en contra de los demandados por los mismos hechos que dieron lugar al pleito civil, para así éstos estar en posición de decidir entre contestar un inte-rrogatorio cursado por el Estado o invocar su derecho cons-titucional a no incriminarse mediante su propio testimonio. Por entender que la opinión mayoritaria resta preeminencia y eficacia al privilegio contra la autoincrimi-nación en nuestra jurisdicción, al acoger la doctrina federal relacionada con la litigación paralela, disentimos.
A continuación un resumen de los hechos relevantes al asunto que nos ocupa.
*22I
El 14 de junio de 2001 el Estado Libre Asociado (E.L.A.) presentó una demanda de sentencia declaratoria, nulidad de contrato, pago ilegal de fondos públicos y cobro de dinero ante el Tribunal de Primera Instancia, Sala Superior de San Juan, contra Casta Developers, S.E., Miguel Angel Cabral Veras, Jeannette Stampar Handeberge, Rolando Cabral Veras, su esposa y la sociedad legal de gananciales compuesta por ambos (demandados)(1)
Antes de contestar la demanda, los demandados le cur-saron un primer interrogatorio al E.L.A. en el que le soli-citaron, entre otras cosas, que se les indicara si se estaba llevando a cabo una investigación criminal relacionada a los hechos del caso en contra de alguno de ellos y, de la anterior pregunta ser contestada en la afirmativa, se les indicara, además, cuál de los demandados era objeto de una investigación criminal.
Así las cosas, el E.L.A. presentó una moción mediante la cual objetó el interrogatorio y en la que, además, solicitó una orden protectora de acuerdo con la Regla 23.2 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III, por entender que la información solicitada constituía materia privilegiada por ser información oficial, conforme a la Regla 31 de Eviden-cia, 32 L.P.R.A. Ap. IV. Por su parte, los demandados se opusieron a la solicitud de orden de protección y plantea-ron que el privilegio de información oficial invocado por el E.L.A. no aplicaba y que, en el caso de que aplicara, no gozaba de mayor jerarquía que el derecho constitucional de éstos de no incriminarse mediante su propio testimonio. Con relación a esta controversia, el 10 de septiembre de 2001 el tribunal de instancia señaló una conferencia sobre el estado de los procedimientos para el 17 de mayo de 2002.
*23Posteriormente, el E.L.A. también le cursó a los deman-dados un pliego de interrogatorio y una solicitud de pro-ducción de documentos. En respuesta, los demandados so-licitaron al tribunal que emitiera una orden protectora para que se les eximiera de cumplir con el requerimiento de información que se les había cursado. Plantearon que no estaban en posición de responder el interrogatorio antes mencionado puesto que aún no se había resuelto si el E.L.A. tenía que informarles si estaba realizando una in-vestigación criminal sobre alguno de ellos, para así ellos determinar si la contestación a las preguntas del E.L.A. podía incriminarlos. El 25 de octubre de 2001 el tribunal de instancia les concedió un término de treinta días a los demandados para contestar el interrogatorio. Los deman-dados solicitaron la reconsideración de dicha resolución, reiterando que para estar en condiciones de ejercer su dere-cho constitucional a no incriminarse mediante su propio testimonio al contestar el interrogatorio, era necesario que el E.L.A. les informara si se estaba realizando alguna in-vestigación criminal en su contra. El tribunal de instancia resolvió la solicitud de reconsideración al conceder a los demandados un término de treinta días para contestar a partir de la fecha en que el E.L.A. contestara el primer interrogatorio. Así las cosas, el E.L.A. presentó una moción mediante la cual solicitó que se dejase sin efecto dicho dic-tamen, a lo cual se opusieron los demandados.
Posteriormente, el E.L.A. presentó un recurso de certio-rari ante el antiguo Tribunal de Circuito de Apelaciones (Tribunal de Apelaciones) en el que también solicitó la re-vocación de tal determinación. Mientras tanto, el tribunal de instancia resolvió que en el señalamiento de 17 de mayo de 2002 se discutirían los planteamientos en cuanto al des-cubrimiento de prueba y al privilegio a no incriminarse, por lo que el foro apelativo intermedio desestimó el recurso por prematuro. Inconforme, el E.L.A. presentó una petición de certiorari ante este Tribunal. Mediante Resolución de *2431 de mayo de 2002 denegamos el recurso solicitado en esa etapa de los procedimientos.
Celebrada la vista sobre el estado de los procedimientos, el 27 de junio de 2002 el tribunal de instancia dictó una resolución mediante la cual resolvió, en lo aquí pertinente, que la información solicitada al E.L.A. en el primer inte-rrogatorio no era privilegiada y que, por lo tanto, debía contestar el interrogatorio para que, a la luz de la informa-ción suministrada, los demandados pudieran optar entre invocar su derecho a no incriminarse mediante su propio testimonio o contestar el interrogatorio. Dicho foro con-cluyó que la información solicitada por los demandados no cualificaba como información oficial, ya que en ningún mo-mento se solicitó información sobre el contenido de la in-vestigación, sino que éstos sencillamente solicitaron se les indicara si se estaba llevando a cabo una investigación criminal en su contra. Resolvió, además, que el E.L.A. no de-mostró que al divulgar esta información se pusieran en riesgo derechos de terceros, los intereses del Gobierno o la seguridad pública.
Denegada la reconsideración presentada por el E.L.A., éste acudió ante el Tribunal de Apelaciones mediante un recurso de certiorari. El foro apelativo intermedio, me-diante una Sentencia de 31 de enero de 2003, modificó el dictamen del Tribunal de Primera Instancia y, así modifi-cado, lo confirmó. En lo pertinente, concluyó que la infor-mación solicitada por los demandados, es decir, si eran o no objeto de una investigación criminal, era pertinente para que éstos pudieran establecer las estrategias por seguir en el desarrollo del proceso, así como los potenciales remedios que podrían requerir del tribunal de instancia. En conse-cuencia, determinó que el E.L.A. tenía que divulgarle a los demandados la información solicitada.
Inconforme, el E.L.A. acudió ante nos mediante un re-curso de certiorari y señaló que el Tribunal de Apelaciones erró
*25... al determinar que, con el fin de delinear su estrategia en el caso, la recurrida puede condicionar su participación en el des-cubrimiento de prueba hasta que el E.L.A. responda a reque-rimientos de ésta sobre la existencia de posibles investigacio-nes criminales en contra de las personas naturales que la componen, aún cuando la información solicitada no es perti-nente ni a los méritos del caso ni al asunto de si dichas perso-nas están expuestas a un riesgo real de responsabilidad criminal. Petición de certiorari, págs. 11-12.
Acordamos revisar y expedimos el recurso solicitado. Ambas partes han comparecido y con el beneficio de sus argumentos, resolvemos.
II
Tanto la Constitución de Puerto Rico como la Constitu-ción de Estados Unidos garantizan el derecho de todo ciu-dadano contra la autoincriminación. Pueblo v. Medina Hernández, 158 D.P.R. 489 (2003).
La Quinta Enmienda de la Constitución federal dispone que: “[n]inguna persona será ... compelid[a] en ningún caso criminal a declarar contra sí mism[a].” Const. EE. UU., L.P.R.A., Tomo 1, ed. 1999, págs. 183-184. Por su parte, el Art. II, Sec. 11, de nuestra Constitución dispone que “[n]adie será obligado a incriminarse mediante su pro-pio testimonio”. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 327.
El derecho constitucional aludido es personal y prohíbe la producción compulsoria de las comunicaciones o de los testimonios del individuo. Meléndez, F.E.I., 135 D.P.R. 610 (1994); Pueblo v. Chaar Cacho, 109 D.P.R. 316 (1980). Debemos enfatizar en este punto que el privilegio a la no au-toincriminación, sin lugar a dudas, es uno de los derechos más importantes y fundamentales de nuestro procedi-miento criminal.(2)
*26Sabido es que cuando agentes del orden público realizan una investigación criminal que se centra sobre una persona en particular, y dicho sospechoso se encuentra bajo custodia, si los agentes pretenden interrogar al sospechoso, éstos están obligados a advertirle de una serie de derechos constitucionales que nuestro ordenamiento jurídico le garantiza. Entre otros derechos, el sospechoso de la comi-sión de delito debe ser advertido de su derecho contra la autoincriminación, es decir, que cualquier manifestación que él haga podrá luego ser utilizada en su contra durante el juicio que se le celebre. Pueblo v. López Guzmán, 131 D.P.R. 867 (1992); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965).
Ahora bien, para resolver la controversia que está ante nos hay que precisar, en esencia, si resulta necesario que un individuo conozca si es objeto de una investigación criminal, para así estar en posición de invocar el privilegio contra la autoincriminación cuando es interrogado por el Estado en un procedimiento civil. En otras palabras, debe-mos resolver si un ciudadano puede invocar dicho privile-gio, en ese tipo de procedimiento, aun desconociendo si es investigado criminalmente por los mismos hechos que die-ron lugar al pleito civil. Para ello es necesario examinar, a su vez, en qué tipo de procedimiento puede invocarse el privilegio contra la autoincriminación.(3)
Respecto al alcance del privilegio contra la autoincrimi-nación, los profesores Wright, Miller y Marcus, en su cono-*27cida obra Federal Practice and Procedure: Civil 2d Sec. 2018, págs. 270-271 (1994), comentan que:
The famous words of the Fifth Amendment, “no person ... shall be compelled in any criminal case to be a witness against himself,” have no obvious application to pretrial discovery in a civil action, but history has given the words a broader reading than is literally required.
Así, en el caso McCarthy v. Arndstein, 266 U.S. 34, 40 (1924), el Tribunal Supremo federal reconoció la aplicabili-dad del mencionado precepto constitucional en los procedi-mientos civiles. Señaló entonces que:
The Government insists, broadly, that the constitutional privilege against self-incrimination does not apply in any civil proceeding. The contrary must be accepted as settled. The privilege is not ordinarily dependent upon the nature of the proceeding in which the testimony is sought or is to he used. It applies alike to civil and criminal proceedings, wherever the answer might tend to subject to criminal responsibility him who gives it. The privilege protects a mere witness as fully as it does one who is also a party defendant. (Enfasis suplido.)
Luego, en Lefkowitz v. Turley, 414 U.S. 70, 77 (1973), el Tribunal Supremo de Estados Unidos reiteró la normativa que acabamos de reseñar. Allí indicó que:
The [Fifth] Amendment not only protects the individual against being involuntarily called as a witness against himself in a criminal prosecution but also privileges him not to answer official questions put to him in any other proceeding, civil or criminal, formal or informal, where the answers might incriminate him in future criminal proceedings. (Enfasis suplido.)
Sobre este punto expresa el profesor E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, Vol. I, See. 3.2, pág. 119:
El privilegio contra la autoincriminación puede ser invocado en todo tipo de procedimiento gubernamental, sea civil, criminal, administrativo o legislativo. No se trata de que sólo un “acusado” puede invocar el privilegio. ...Se trata de un dere-cho de cualquier ciudadano, cuando se le interroga por autori-*28dad gubernamental en cualquier tipo de procedimiento, no im-porta el tipo de investigación que se realice. (Enfasis suplido.)
Pasemos ahora a aplicar las normas de derecho previa-mente reseñadas a los hechos específicos del presente caso.
HH H-I
Según señaláramos, la contención de los demandados es que para ellos estar en condiciones de ejercer su derecho constitucional contra la autoincriminación en este procedi-miento, es necesario que el Estado les informe si se en-cuentra realizando una investigación criminal en su contra. Tanto el Tribunal de Primera Instancia como el Tribunal de Apelaciones concluyeron que procedía dicho descubrimiento. No les asiste la razón. Veamos.
De todo lo antes expuesto se puede colegir, con meri-diana claridad, que para que un ciudadano pueda invocar el privilegio contra la autoincriminación no es necesario que éste conozca si el Estado está llevando a cabo una in-vestigación criminal en su contra. Es decir, un individuo puede invocar su derecho contra la autoincriminación in-dependientemente de que exista o no una investigación criminal en curso en su contra. Como vimos, todos los ciuda-danos, no sólo el sospechoso de un delito bajo investigación, están protegidos por la garantía constitucional contra la autoincriminación. Lo verdaderamente relevante para que pueda invocarse dicho privilegio no es si el individuo es objeto de una investigación criminal, sino el que exista la posibilidad de que la persona que es interrogada por las autoridades gubernamentales, con su respuesta o testimo-nio, se exponga a un procedimiento criminal en su contra en el futuro.
En resumen, para que se active el privilegio contra la autoincriminación deben de concurrir dos elementos: (1) que un ciudadano sea interrogado por el Estado en cual-quier tipo de procedimiento, sea éste legislativo, adminis-*29trativo o judicial (civil o penal), y (2) que exista la posibili-dad de que si contesta las preguntas de las autoridades, se exponga a peligro real de responsabilidad criminal. Au-sente cualquiera de estos requisitos, no procede invocar esta garantía constitucional.
La opinión mayoritaria, para llegar a su conclusión de que el Estado debe informar a los demandados si son objeto de una investigación criminal, recurre innecesariamente a la doctrina de la litigación paralela, esbozada en la juris-prudencia federal. La litigación paralela ocurre cuando existe la posibilidad de que se lleven a cabo procedimientos civiles o criminales que surjan de los mismos hechos o transacciones, ya sean éstos simultáneos o sucesivos. Securities & Exchange Com’n v. Dresser Indus., 628 F.2d 1368, 1374 (D.C. Cir. 1980); M. Pollack, Parallel Civil and Criminal Proceedings, 129 F.R.D. 201, 202 (1989). La juris-prudencia federal ha señalado que los tribunales pueden regular, o incluso paralizar, el descubrimiento de prueba en aras de evitar que el ciudadano se vea en la disyuntiva de perder el litigio civil con tal de evitar incriminarse. Securities & Exchange Com’n v. Dresser Indus., supra, págs. 1375-1376; United States v. Kordel, 397 U.S. 1 (1970).
Ahora bien, un examen de la jurisprudencia federal re-ciente donde se abordan controversias relacionadas con procedimientos paralelos refleja una tendencia a limitar la intervención de los tribunales para imponer restricciones u ordenar la paralización del pleito civil. Más aún, el factor constante en todas las decisiones donde se invoca el privi-legio a la no autoincriminación y donde se solicitan medi-das protectoras en el litigio civil por llevarse a cabo proce-dimientos paralelos, ha sido que los tribunales federales, independientemente de la procedencia de tales medidas protectoras o de una orden que paralice el procedimiento civil, ha reconocido el derecho de los ciudadanos a invocar el privilegio garantizado en la Quinta Enmienda de la *30Constitución federal. En síntesis, independientemente de la existencia de un procedimiento o una investigación para-lela o de la procedencia de una orden protectora en un des-cubrimiento de prueba, los ciudadanos pueden invocar su derecho a la no autoincriminación de entender que sus res-puestas pueden ponerlos en riesgo de incurrir en responsa-bilidad criminal.
Así, en U.S. v. International Broth. of Teamsters, 247 F.3d 370, 388 (2do Cir. 2001), se resolvió que un ciudadano no tenía derecho a que se paralizara una vista administra-tiva mientras se culminaba una investigación criminal fundamentada en los mismos hechos que dieron lugar al procedimiento administrativo. De otra parte, en F.T.C. v. J.K. Publications, Inc., 99 F.Supp.2d 1176, 1198 (C.D. Cal. 2000), al denegarse la paralización de una demanda mien-tras finalizaba el juicio criminal, el tribunal indicó:
[n]ot only is it permissible to conduct a civil proceeding at the same time as a related criminal proceeding, even if that necessitates invocation of the Fifth Amendment privilege, but it is even permissible for the trier of fact to draw adverse inferences from the invocation of the Fifth Amendment in a civil proceeding.
Finalmente, en U.S. v. Certain Real Property, 986 F.2d 990, 997 (6to Cir. 1993), el tribunal, al denegar la paralización de una acción civil mientras se dilucidaba una acusación, señaló:
The very fact of a parallel criminal proceeding, however, [does] not alone undercut [claimant’s] privilege against self-incrimination, even though the pendency of the criminal action “forced him to choose between preserving his privilege against self-incrimination and losing the civil suit”. (Corchetes en el original.) Véanse, además: Walsh Securities v. Cristo Property Management, Ltd., 7 F.Supp.2d 523 (D. N.J. 1998); U.S. v. One 1990 Porsche Carrera Vin Wopab296LS451080, 807 F.Supp. 371 (D. Md. 1992).
De lo anterior surge con meridiana claridad que un ciu-*31dadano puede invocar el privilegio contra la autoincrimi-nación indistintamente del desarrollo de algún procedi-miento o investigación paralela. Más aún, el ejercicio y eficacia de este derecho constitucional no depende de las medidas protectoras que el tribunal pueda tomar, discre-cionalmente, con relación al descubrimiento de prueba en un litigio civil.
En el caso de marras nos encontramos ante un pleito civil en el que los demandados entienden que contestar algunas preguntas del interrogatorio cursado por el Estado podría ponerlos en riesgo de incurrir en responsabilidad criminal. Esta circunstancia, por sí sola, les permite a los demandados invocar el privilegio a la no autoincrimina-ción, independientemente de si el Estado lleva a cabo una investigación criminal contra alguno de ellos. Dicha solu-ción reconoce la factura más ancha de la que gozan los derechos fundamentales garantizados en la Constitución del Estado Libre Asociado y, a su vez, protege el interés público en las investigaciones criminales. Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924 (2000).(4)
Así pues, concluimos, que una vez el Estado les notificó a los demandados el interrogatorio objeto de la presente controversia, éstos debieron contestarlo y objetar aquellas preguntas que entendían los colocaban en riesgo de res-ponsabilidad criminal. Era innecesario, entonces, conocer si como cuestión de hecho, el Estado ya realizaba una in-vestigación criminal en su contra por los mismos hechos que dieron lugar a este procedimiento civil. En consecuen-cia, no podemos suscribir la opinión mayoritaria por enten-der que su efecto práctico —al fundamentar su conclusión en la doctrina de la litigación paralela— es minimizar la *32eficacia que a la luz de nuestra Constitución tiene el dere-cho contra la autoincriminación. La mayoría ha incidido, ya que en nuestra jurisdicción el ejercicio y la protección que ofrece el derecho a no incriminarse no depende de la existencia o la posibilidad de un procedimiento paralelo, ni de que el Estado revele si existe una investigación en curso contra el ciudadano que invoca tal derecho.
A la luz de lo anterior, sostenemos que erraron los foros inferiores al condicionar la participación de los demanda-dos en el descubrimiento de prueba a que el E.L.A. reve-lara en primera instancia si existía o no una investigación en curso en contra éstos.
Por los fundamentos antes expuestos, revocaríamos tanto el dictamen del tribunal de instancia como el del Tribunal de Apelaciones y devolveríamos el caso para la con-tinuación de los procedimientos.

1)


 Éste tiene su génesis en valores de importancia, tales como: obligar al Estado a llevar a cabo una investigación criminal efectiva, ya que no puede contar con *26testimonio autoincriminatorio competido; evitar la contaminación del sistema judicial con métodos de investigación que tienen el potencial de violentar la dignidad humana, y eliminar mecanismos de represión. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1991, Vol. I, Sec. 3.1, pág. 118.


 Como se sabe, las interpretaciones judiciales del Tribunal Supremo federal en cuanto al contenido de los derechos fundamentales garantizados por la Constitu-ción de Estados Unidos sólo constituyen el mínimo de protección que estamos llama-dos a reconocer bajo nuestra propia Constitución. Emp. Pur. Des., Inc. v. H.I.E. Tel., 150 D.P.R. 924 (2000). Por ello, más adelante examinaremos las decisiones federales pertinentes.


 El derecho fundamental a la no autoincriminación y el interés del Estado en la investigación y procesamiento criminal son perfectamente armonizables. Por un lado, permite al ciudadano invocar su privilegio y de esta forma abstenerse de con-testar alguna pregunta o de proveer cualquier información que le pueda resultar adversa. Por el otro, brinda la oportunidad al Gobierno de conducir una investigación que podría o no resultar en un procedimiento criminal.